Citation Nr: 0210869	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated as 10 percent disabling.

(The issues of entitlement to an increased rating for 
service-connected chronic bronchitis with asthma, currently 
evaluated as 30 percent disabling, and entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person, or at the housebound rate will 
be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of Veterans Affairs (VA) Regional 
Office (RO), in No. Little Rock, Arkansas.  In February 1998, 
the RO denied the veteran's claims for increased ratings for 
service-connected chronic bronchitis with asthma, and 
sinusitis.  In September 1999, the RO denied the veteran's 
claims of entitlement to special monthly compensation based 
on the need for regular aid and attendance or being 
housebound.  At that time, the RO also denied a claim of 
entitlement to Dependents' Educational Assistance.  The 
veteran appealed all of the foregoing denials.  In July 2001, 
the RO granted the veteran's claim of entitlement to 
Dependents' Educational Assistance.

In January 2002 the Board sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked.  The appellant was notified 
that the Board could no longer recognize Mr. Stanley as his 
representative and advised the appellant of his 
representation choices.  The record reflects that the 
appellant has not responded to the Board's letter, and, 
therefore, the Board will assume that the appellant wants to 
represent himself and will resume review of his appeal.

The veteran has filed claims of entitlement to an increased 
rating for service-connected chronic bronchitis with asthma, 
currently evaluated as 30 percent disabling, and entitlement 
to special monthly compensation based on the need for regular 
aid and attendance of another person, or at the housebound 
rate.  Prior to adjudicating these issues, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

The veteran's maxillary sinusitis is productive of sinus 
congestion, tenderness and a headache; but not three or more 
incapacitating episodes of sinusitis per year that require 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.97, 
Diagnostic Code 6513 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's February 1998 decision that the 
evidence did not show that the criteria had been met for an 
increased rating for service-connected sinusitis.  That is 
the key issue in this case.  The rating decision, as well as 
the statement of the case (SOC), notified the appellant of 
the relevant criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision and SOC sent to the appellant informed him of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim or that might be pertinent to the bases for the denial 
of this claim.  In this regard, during his July 1999 hearing, 
he stated that no additional and pertinent records were 
outstanding.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's service medical 
records from the National Personnel Records Center.  Non-VA 
medical records have also been associated with the claims 
files.  A VA examination covering the disability in issue has 
been performed.  In June 1998 and July 1999, the veteran was 
afforded a hearing.  The veteran has not argued that any 
further development is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In July 1997, the veteran filed his claim for an increased 
rating for his service-connected sinusitis, evaluated as 10 
percent disabling.  In February 1998, the RO denied the 
claim.

The veteran's sinusitis has been evaluated under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6513.  Under DC 6513, a 10 percent 
rating is warranted where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A note to the rating criteria states that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (2002).

The pertinent medical evidence consists of VA outpatient 
treatment, hospital and examination reports, dated between 
1997 and 1999, and non-VA treatment reports dated between 
1996 and 1999.  This evidence includes VA examination 
reports, dated in August 1997 and July 1999, which show 
complaints of sinusitis and use of Dimetapp and Cold Tylenol.  
The relevant impression in the August 1997 VA examination 
report was chronic maxillary sinusitis.  The relevant 
impression in the July 1999 VA examination report was 
recurrent sinusitis.  Accompanying X-ray reports for the 
sinuses, dated in August 1997 and July 1999, show that they 
were within normal limits.  As for the other evidence, a 
November 1997 VA outpatient treatment report notes sinus 
congestion, tenderness and a headache, with cough of greenish 
sputum mildly erythematous sinuses.

The Board finds that the evidence does not show that the 
veteran has three or more incapacitating episodes of 
sinusitis per year that require prolonged antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Accordingly, the Board finds 
that the overall symptomatology does not more nearly 
approximate the criteria for a rating in excess of the 
current 10 percent evaluation for sinusitis, and the Board 
must conclude that an evaluation in excess of 10 percent for 
the veteran's maxillary sinusitis is not warranted.

The Board has determined that the preponderance of the 
evidence is against the claim.  To that extent, the veteran's 
statements as to an increased level of severity of the 
disability at issue are not probative.  It follows that there 
is not such a balance of the positive evidence with the 
negative evidence to otherwise permit favorable 
determinations on this issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

